Citation Nr: 1241278	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  05-03 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 20 percent for erectile dysfunction (claimed as penile deformity), to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1945 to July 1946 and from November 1950 to September 1951. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO denied the Veteran's claim for an increased (compensable) rating for erectile dysfunction.  In September 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008. 

By rating decision in September 2008, the RO granted a 20 percent rating for erectile dysfunction, effective March 9, 2007, the date of the Veteran's claim for an increased rating.  Although the RO awarded the highest rating assignable under 38 C.F.R. § 4.115b, Diagnostic Code 7522, inasmuch as a higher rating may be available for erectile dysfunction, to include on an extra-schedular basis, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating, to include on an extra-schedular basis remained  viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In July 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence, and for consideration of a higher rating on an extra-schedular basis.  After completing the requested development, the AMC continued to deny the claim (as reflected in a January 2010 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration. 

In April 2010, the Board denied a rating in excess of 20 percent for erectile dysfunction, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  The Veteran appealed the April 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim on appeal to the Board for further proceedings consistent with the joint motion. 

In August 2011, the Board remanded the claim on appeal  to the RO for further action, to include additional development of the evidence, and for consideration of a higher rating on an extra-schedular basis.  After completing the requested development, the RO continued to deny the claim (as reflected in a May 2012 SSOC) and returned the matter to the Board for further consideration. 

As previously noted, in connection with a claim previously on appeal with the current claim, a Deputy Vice Chairman of the Board granted the Veteran's representative's motion to advance the appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2012). 

The Board notes that the Veteran was originally represented by Disabled American Veterans (DAV), but in March 2011, he granted a power-of-attorney in favor of private attorney Michael R. Viterna with regard to the claim on appeal.  More recently, in April 2012, the Veteran again granted a power-of-attorney reinstating DAV as his representative with regard to this claim.  DAV has submitted written argument on his behalf.  The Board has recognized the change in representation. 

For the reason expressed below, the matter on appeal is again being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

On his May 2008 VA Form 9, the Veteran did not indicate a desire for any type of hearing in relation to his claim.  However, in a statement received by the Board in October 2012, the Veteran, by way of his representative, indicated his desire for a Board video-conference hearing. 

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2012) (pertaining specifically to hearings before the Board).  Since the RO schedules Board video-conference hearings, a remand of this matter to the RO for scheduling of the requested Board video-conference hearing is warranted. 

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the appellant for a Board video-conference hearing in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


